Title: To George Washington from Paul Boughman, 1 December 1792
From: Boughman, Paul
To: Washington, George



Sir
Wilmington Delawar December 1st 1792

Pleas to Except of one Barrel of apples from one of your houner’s old Soldiers who Enterd Early in the Caus of freedom, and Received Two Wounds wich now makes me labour under many Defiquelties as I haveig no Traid but am Exposed to wet and Cold.
The Reason of my wrighting thus is to let you Know Sir that I having applied to Congress for Som Relief but Could obtain none becaus I Did not make applic[a]tion in the time limmetted by Congress as I Never knew of any limitation Pleas Sir to let me know weather I am Entitled to be plased on the pension list I Did not Serve to the End of the war but Served five years in the bgining Sir I gave in a petition to land memoriel to Congress but Recived not any answer So no more at present but I Remain your humbel Servent at Command

Paul Boughman

